Citation Nr: 0216777	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  99-24 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
disability of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from November 1981 to November 
1985.

This matter came the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Cleveland, Ohio. 

The veteran testified before the undersigned Member of the 
Board in June 2001.  A transcript of that hearing is 
associated with the claims file.

When the veteran's case was before the Board in September 
2001, it was remanded to the RO for additional development.  
It was returned to the Board in November 2002 for further 
appellate action.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  The veteran's left knee disability is manifested by pain, 
stiffness and slight limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
disability of the left knee have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 5260, 5261, 
5262 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that further development of the medical evidence 
is in order.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability at issue, except as 
noted below.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Review of the record reveals that service connection, with a 
noncompensable evaluation, was granted in January 1989.  The 
veteran submitted the instant claim for increase in November 
1998.

A VA examination was conducted in January 1999.  The examiner 
noted that the veteran had sustained a left knee injury in 
1982.  The veteran denied surgery.  He stated that he had 
experienced chronic problems with his knee since the injury.  
He indicated that he had some pain, stiffness, swelling, 
locking and fatigability.  He was not using crutches or a 
cane at the time of the examination.  He denied taking any 
medication for his knee.  He related that he could perform 
normal daily activities.  On physical examination, the 
veteran ambulated without difficulty, aids or assistance.  
His left knee had some tenderness and pain to palpation.  
Range of motion was from zero to 140 degrees.  There was no 
effusion or significant crepitation.  The veteran's knee was 
stable to medial and lateral testing.  McMurray test was 
negative.  The diagnosis was residual injury of the left 
knee.

The RO granted a 10 percent evaluation for the veteran's left 
knee disability in February 1999.

VA treatment records made during the pendency of the 
veteran's appeal reflect numerous hospital admissions for 
treatment of paranoid schizophrenia and substance dependence 
issues.  Chronic knee pain is mentioned in these records but 
there is no indication that the veteran received regular 
treatment for his left knee disability during these 
hospitalizations.

A May 1999 treatment note indicates that the range of motion 
of the veteran's left knee was zero to 160 degrees.  
Lachman's sign was negative.  There was neither ligamentous 
laxity nor medial or lateral joint line tenderness.  The left 
knee was tender over the medial patellar retinaculum.  Muscle 
strength was 5/5 in the left hamstring and 4/5 in the left 
quadriceps.  Audible crepitus was heard occasionally with 
knee flexion and extension.  Left patellar compression test 
was positive.  The veteran was instructed in and performed 
knee stability exercises with some complaints of pain, but he 
was able to perform the exercises correctly.  The assessment 
was history of remote left knee injury, chronic pain and 
patellofemoral syndrome, medial retinacular tendinitis and 
vastus medialis oblique atrophy.  Treatment records from June 
1999 show that the veteran participated in a physical therapy 
program.

In an October 1999 statement, the veteran indicated that he 
had been issued a leg brace due to the severity of his left 
knee disability.

An October 1999 pain clinic treatment note reflects the 
veteran's complaints of sharp left patellar pain.  He stated 
that movement increased his pain.  The provider noted that an 
MRI showed no evidence for meniscal tear or degenerative 
change.  

A March 2000 X-ray report indicates no significant 
abnormality of the bone, joints or adjacent soft tissues.  
The impression was no significant bone or joint abnormality.  
A subsequent March 2000 treatment note indicates the 
veteran's complaints of stiffness in both knees and minimal 
pain when climbing stairs.  The provider noted that the 
veteran ambulated without assistance and that his pain was 
minimal.  He was referred for physical therapy.

A May 2000 physical therapy treatment note indicates that the 
veteran was provided treatment with a transcutaneous 
electrical nerve stimulation (TENS) unit on both knees.  

The veteran was afforded a VA examination in November 2000.  
He complained of persistent, gradual worsening of his 
symptoms.  He stated that he experienced pain, occasional 
swelling, giveaway, fatigability and lack of endurance.  He 
was not wearing a brace, nor did he use a cane.  He denied 
having undergone surgery on his left knee.  He stated that he 
was not working at the time.  He indicated that he could 
perform normal daily activities but had problems climbing and 
descending stairs and in squatting.  The veteran could 
ambulate without assistance.  There were anterior knee pain, 
patellofemoral pain and crepitation with motion.  Range of 
motion was from zero to 120 degrees actively and to 140 
degrees passively with worsening pain at the extremes of 
motion.  There was no effusion noted.  The left knee was 
stable to medial, lateral and anteroposterior testing.  
McMurray's test was negative.  The diagnosis was 
chondromalacia of the left knee.  

The veteran testified before the undersigned in June 2001.  
He indicated that he experienced constant pounding, sharp 
pain in his left knee, and that he took Motrin three times 
per day.  He also stated that he had been prescribed a TENS 
unit to help control his pain.  He testified that he also 
wore a brace, and his representative pointed out that he was 
using a cane.  The veteran stated that he was currently 
unemployed but that in the past he had worked in security.  
He noted that he had lost his previous employment due to his 
left knee disability.  He indicated that he had been denied 
other employment due to his left knee disability.  He 
maintained that the condition of his left knee had worsened 
since his most recent VA examination.  The veteran also 
argued that his left knee gave out on him after exertion.  He 
indicated that he was in receipt of Social Security benefits 
for his paranoid schizophrenia.

Records from the Social Security Administration were received 
in December 2001.  They show that the veteran receives 
disability for paranoid schizophrenia and other psychotic 
disorders, as well as substance addiction disorder.  No 
mention is made of the veteran's left knee disability.

In April 2002 the veteran's most recent employer reported 
that the veteran was terminated from employment because of 
attendance problems, and that he last worked in March 1998.  

A VA examination was conducted in August 2002.  The examiner 
noted that the veteran's claims folder had been reviewed.  He 
also noted that the veteran had suffered a patellofemoral 
type injury to his left knee during service.  The veteran 
complained of persistent problems over the past 20 years.  He 
noted pain, weakness and stiffness.  He stated that he had 
swelling of the left knee two to three times per month.  He 
complained of giveaway and fatigability.  He indicated that 
he used a cane and a TENS unit to manage his chronic pain.  
He identified heavy use, navigating stairs, and weather 
changes as aggravating factors.  He also identified flare-
ups, but the examiner noted that their extent could not be 
determined.  The veteran ambulated with his cane and a limp 
on the left side.  He stated that normal daily activities 
were difficult, and that he was not currently working.  On 
physical examination the veteran ambulated with a cane and 
brace for support.  He had patellofemoral pain, soreness and 
crepitation.  Range of motion was from zero to 125 degrees 
actively and passively, limited by pain.  The veteran had 
some medial and lateral joint line tenderness.  There was no 
effusion.  There was mild crepitation.  The veteran 
complained of moderately severe pain, but the examiner 
indicated that judging the pain was not possible.  He also 
found that the veteran's pain response appeared to be 
excessive.  The veteran's knee was stable to medial, lateral 
and anteroposterior testing and McMurray's was negative.  All 
of the veteran's pain seemed to be centered on his 
patellofemoral joint and medial joint line.  The examiner 
concluded that during flare-up there would be some increased 
pain, weakness and stiffness, but that it could not be 
measured.  He found that the veteran had weakened movement, 
excessive fatigability and incoordination as a result of his 
pain.  He stated that no resulting range of motion changes 
could be measured.  He concluded that as a result of his 
pain, the veteran had problems with any type of work 
requiring prolonged standing, climbing or squatting.  X-rays 
indicated some irregularity and sclerotic changes of the 
articulating surfaces of the left knee joint.  There was no 
fracture or dislocation, nor were there destructive bone 
changes.  The impression was early degenerative arthritic 
changes.  

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issues on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto, as well as the Board's September 
2001 remand, the veteran has been informed of the 
requirements for the benefit sought on appeal, the evidence 
considered by the RO, and the reasons for its determinations.  
The RO also contacted the veteran by letter and informed him 
of the information required from him to enable the RO to 
obtain evidence in support of the claim.  In its remand, the 
Board noted that the evidence of record was insufficient for 
rating purposes and indicated that another VA examination was 
necessary.  The Board also noted the existence of other 
evidence that should be sought.  Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the veteran has been afforded VA examinations of 
his service-connected disability, and pertinent VA treatment 
records have been associated with the claims folder.  Neither 
the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2002).  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

A noncompensable evaluation is warranted where flexion of the 
leg is limited to 60 degrees, a 10 percent rating is 
warranted where flexion of the leg is limited to 45 degrees 
and a 20 percent rating is warranted where flexion is limited 
to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees, a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees and a 20 percent rating is warranted for extension 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2002).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight 
or a 20 percent evaluation if it is moderate.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257. 

A 20 percent rating is warranted for dislocated semilunar 
cartilage with frequent episodes of locking, pain and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, a 10 percent 
rating is warranted for removal of semilunar cartilage if it 
is symptomatic. 

Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted if the knee or ankle disability is 
moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

On reviewing the merits of this claim, the Board concludes 
that an evaluation in excess of 10 percent for left knee 
disability is not warranted.  The record reflects that the 
veteran reports pain in the left knee which is aggravated by 
standing and walking and that his activity is severely 
limited by his left knee disability.  The veteran maintains 
that his knee is extremely painful, and says that he requires 
a TENS unit to help control the discomfort.  However, the 
veteran's subjective complaints have not been borne out by 
objective findings.  A 1999 MRI revealed no evidence of 
meniscal tear or degenerative change.  On VA examination in 
August 2002, the examiner noted that although the veteran 
complained of moderately severe pain, the veteran's pain 
response appeared to be excessive.  X-rays taken in 
conjunction with that examination revealed only early 
degenerative arthritic changes, with no fracture, dislocation 
or destructive bone changes.

With respect to the other potentially applicable diagnostic 
codes, the Board observes that the veteran has retained 
nearly full range of motion of his left knee.  The Board also 
notes that the veteran has not undergone removal of semilunar 
cartilage and he does not have malunion of the tibia or 
fibula.  There is no objective evidence of instability, 
subluxation, dislocated semilunar cartilage, or locking.  
Therefore, he does not meet the criteria for a compensable 
evaluation under any other potentially applicable diagnostic 
code.

The Board has considered application of the benefit-of-the- 
doubt doctrine with respect to this matter, but finds that 
there is no approximate balance of positive and negative 
evidence such as to warrant its application.  The medical 
evidence preponderates against the veteran's claim.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the disability.  In addition, the 
objectively demonstrated manifestations of the disability are 
not in excess of those contemplated by the schedular 
criteria.  Therefore, in the Board's opinion, there is no 
reason to believe that the average industrial impairment from 
the disability would be in excess of that contemplated by the 
assigned evaluation.  Accordingly, the Board has concluded 
that referral of this issue for extra-schedular consideration 
is not warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
disability of the 
left knee is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

